Case 5:19-cv-01676-EEF-MLH Document 9 Filed 05/15/20 Page 1 of 1 PageID #: 36



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

JOHN BENJAMIN HICKMAN #455235                      CIVIL ACTION NO. 19-cv-1676

VERSUS                                             JUDGE FOOTE

YASHICA THOMAS TURNER                              MAGISTRATE JUDGE HORNSBY


                                    JUDGMENT

       For the reasons assigned in the Report and Recommendation of the Magistrate Judge

previously filed herein, and having thoroughly reviewed the record, no written objections

having been filed, and concurring with the findings of the Magistrate Judge under the

applicable law;

       It is ordered that Plaintiff’s complaint be DISMISSED WITHOUT PREJUDICE

for lack of subject-matter jurisdiction and pursuant to 28 U.S.C. § 1915(e)(2).
                                                                14th
       THUS DONE AND SIGNED at Shreveport, Louisiana, this the ___________ day

       May
of ___________________, 2020.

                                              _________________________________
                                                    ELIZABETH E. FOOTE
                                               UNITED STATES DISTRICT JUDGE
